 In the Matter of NEWCOAL CORPORATIONandUNITED MINE WORKERSOF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O. andPROGRESSIVE MINE WORKERS OF AMERICA, DISTRICT #5, AFFILIATEDWITH THE A. F. OF L., PARTY TO THE CONTRACTIn the Matter of. NEWCOAL CORPORATIONandUNITED MINE WORKERSOF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O.Cases Nos. C-1410 and R-1609, respectively.-DecidedNovember 13, 1939Coal Mining Industry-S'ettlenacnt:stipulation providing for compliance withthe Act, including disestablishment of company-dominated union andreinstate-ment with back pay in specified amounts as to certain employees-Order:entered onstipulation-Investigation of Representatives:stipulated: respond-ent refuses to recognize either of rival labor organizations unless certified bytheboard-UnitAppropriate for Collective Bargaining:stipulated:allper-sons employed in the mining operations of the respondent as production em-ployees,excluding superintendents,mine foremen, section foremen, roombosses, top bosses, entry bosses, electricians in a supervisory capacity, allother supervisory employees, and "guards" or"watchmen"-Representatives:eligibility to participate in choice : employees reinstated pursuant to Board'sOrder ; stipulation asto-Election Ordered:pursuant to stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Mr. Clarence J. Weber,of Chicago, Ill., for the respondent.Mr. Ed. J. Morgan,of Madisonville; Ky., andMr. Earl E. Houck,ofWashington, D. C., for the United.Mr. John R. Kane,of Springfield, Ill., for the Progreasiw.Mr. Langdon WestandMiss Margaret Holmes,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated With the Congress ofIndustrialOrganizations, herein called the United, the National17 N. L.R. B., No. 51.617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board, herein called the Board, by the RegionalDirector for the Eleventh Region (Indianapolis, Indiana), issued itscomplaint 1 dated October 20, 1939, against Newcoal Corporation,Madisonville, Hopkins County, Kentucky, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.A copyof the complaint accompanied by notice of hearing was duly servedupon the respondent, the United, and Progressive Mine Workers ofAmerica, District #5, affiliated with the American Federation ofLabor, herein called the Progressive.The respondent did not filean answer to the complaint.On or about October 18, 1939, the United filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act. On October 20, 1939, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, Article III, Section 10 (c) (2), and Article II, Section36 (b), of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation upon the petition andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice and further ordered that thetwo cases be consolidated.2On November 1, 1939, the respondent,the United, the Progressive, and counsel for the Board entered intoa stipulation in settlement of the case subject to the approval of theBoard'." This stipulation providesas follows:Newcoal Corporation, hereinafter called the Respondent;'United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, hereinafter sometimescalled the United; the Progressive Mine Workers of America,District#5, affiliated with the American Federation of Labor,hereinafter sometimes called the Progressive; and Arthur R.Donovan, Regional Attorney for the Eleventh Region of theNational Labor Relations Board, Colonel C. Sawyer, and RobertD. Malarney, Attorneys, National Labor Relations Board, here-inafter sometimes called the Board, hereby stipulate and agreethat :'Although this case had been consolidated with several others by orders of the Boarddated August-9, 1937,May 3, 1939,and July 17, 1939, respectively,these orders of con-solidation were revoked by the Board's order dated October 20, 1939.2 The name of Robert M. Nance was incorrectly inserted in the caption of the complaintcase in the order of consolidation. NLWCOAL CORPORATION619IUpon amended charges filed by the United on December 14,1938, the National Labor Relations Board, by its RegionalDirector for the Eleventh Region, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act(49 Stat. 449), hereinafter sometimes called the Act, and pur-suant to authority granted by the Board's Rules and Regula-tions, Series 2, Article II, Section 5, issued its Complaint on the20th Day of October 1939, against the Respondent.IIUpon a Petition duly filed by the United on October 18, 1939,the Board, on October 20, 1939, directed that an investigationof bargaining representatives be made pursuant to Section 9 (c)of the Act.Upon authorization by the Board, the RegionalDirector for the Eleventh Region, issued notice of hearing onOctober 20, 1939. In the petition filed by the United, it wasstated that both the United and the Progressive claim to havebeen designated as collective bargaining representatives by em-ployees in the unit alleged in said petition to be appropriate,and the United and the Progressive are each a party to said pro-ceeding instituted by said petition by virtue of the Board's Rulesand Regulations, Series 2, Article III, Section 3.IIIThe Respondent, the United and the Progressive withdrawallmotions and other pleadings filed by them in the proceedingsherein, except that the United does not withdraw the amendedcharges and the petition hereinbefore mentioned in Articles Iand II of this stipulation.IVThe Respondent, the United and the Progressive, hereby waivetheir right to a hearing or hearings in these cases and all partiesexpressly agree that the amended charges filed on December 14,1938, the complaint and notice of hearing issued on October 20,1939, the petition filed by the United on October 18, 1939, theOrder of the National Labor Relations Board directing an in-vestigation and this Stipulation, may be introduced in the recordin the proceedings herein, by filing with the Chief Trial Exam-iner of the National Labor Relations Board at Washington, D. C.VThe Respondent,theUnited,and the Progressive,herebyacknowledge due serviceof the complaint and notice of hearing 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon the complaint and of the petition and notice of hearingpursuant to the Board's Order directing investigation and hear-ing and expressly waive any right or privilege which they mayhave for ten (10) days notice of hearing and to the holding of ahearing or hearings in these cases and also waive any right orprivilege which they may have to the making of findings of factand conclusions of law by the Board.VIThe Respondent specifically admits each and everyallegationin paragraphs I and II of the Board's complaint herein andstipulates and agrees that it is engaged in interstatecommercewithin the meaning of Section 2 (6) and (7) of the Act.The United, the Progressive and the Independent MinersUnion, are, each and all of, them, labor organizations within themeaning of Section 2, (5) of the Act.VIIIIt is hereby stipulated and agreed that there be struck anddismissed from paragraph VII of the Complaint in this casethe following name : Ben Marks.IXIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between the Re-spondent and the Progressive is hereby cancelled and is voidand of no effect; provided, however, that nothing in this stipula-tion shall preclude the Respondent from hereafter making anagreement with the Progressive or airy other labor organization(not established, maintained or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein,if such labor organization is the representative of the employeesas provided in Section 9 (a) of the Act; and it is agreed thatthe Respondent will not recognize the Progressive or any otherlabor organization as the exclusive representative of its em-ployees until and unless such labor organization is certified bythe Board as such exclusive representative in the manner herein-after provided.XIt is hereby stipulated and agreed that all persons employedas production employees at Respondent's Hopkins County Mine. NEWCOAL CORPORATION621excluding superintendents, mine foremen, section foremen, roombosses, face bosses, top bosses, entry bosses, electricians in asupervisory capacity, all other supervisory employees, andguards" or "watchmen," constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.XIIt is hereby stipulated and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen concern-ing the representation of the employees in the bargaining unitset forth in Article X of this stipulation in that the United andthe Progressive each claim to have been designated by employeesin the unit set forth above as representative for purposes of col-lective bargaining, within the meaning of the Act, and thatRespondent refuses to recognize either the United or the Progres-sive as the exclusive representative of all the employees in saidunit until and unless the Board has made a certification pursuantto Section 9 (c) of the Act.XIIThe Respondent, the United, and the Progressive, stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the Direction of Election by the Boardand shall be conducted in accordance with and pursuant to theAct, the Board's Rules and Regulations, and decisions of theBoard in representation cases.The election shall be for thepurpose of determining whether the eligible employees desireto be represented for the purposes of collective bargaining bytheUnited, the Progressive, or by neither.The employeeseligible to vote in this election shall be all the employees in theappropriate unit set forth in Article X, above, on the payrollof the Respondent one week preceding issuance of a Directionof Election pursuant to this Article and all those employeesordered reinstated as a result of this stipulation.This stipula-tion and the Election Report filed on the results of the electionshall constitute competent evidence upon which the Board maymake a certification pursuant to Section 9 (c) of the Act.XIIIUpon the basis of the amended charges filed by the Unitedon December 14, 1938, the complaint herein and this stipulation, °622DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent expressly consents to the issuance by the Na-tionalLabor Relations Board of an Order to the followingeffect :ORDERUpon the basis of this stipulation and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Newcoal Corporation, Madisonville,Kentucky, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;(b)Discouraging membership in the United Mine Workers ofAmerica, District #23, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees,or encouraging membership in the Progressive Mine Workers ofAmerica, District #5, affiliated with the American Federation ofLabor, or any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire and tenure ofemployment or any term or condition of their employment;(c)Dominating or interfering with the administration of theIndependent Miners Union or dominating or interfering with theformation or administration of any other labor organization of itsemployees, or contributing support to any such labor organization;(d)Recognizing the Independent Miners Union as the repre-sentative of any of its employees for the purposes of dealing withthe Respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment;2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Offer the following named employees immediate and fullreinstatement to the positions formerly held by them, or to posi-tions of substantially equivalent employment without prejudice toany rights or privileges previously enjoyed by them :1.Herschel Elms.2.Alex Porter.3.Allie Randolph.'4 NEWCOAL CORPORATION623(b)Make whole the employees listed below by payment to themof the sums set opposite their names for wages lost in consequenceof their discharges by the Respondent :1.Herschel Elms___________________________________ $100.002.Alex Porter______________________________________ $100.003.AllieRandolph__________________________________ $100.00(c)Withdrawand continueto withholdall recognition of theIndependent Miners Union as a representative of any of its em-ployees for the purposes of collective bargaining with the Re-spondent in respect to rates of pay, wages,hours of employment,and other terms or conditions of employment, and completely dis-establish the Independent Miners Union as such representative;(d) Immediately post notices in conspicuous places throughoutits plant and maintain such notices for a period of sixty (60)consecutive days or for the period until the Board issues its cer-tification in Case No. XI-R-240, whichever period proves to beof shortest duration,stating,(1) that the Respondent will cease.and desist as aforesaid, (2) and that the Respondent will take theaffirmative action as aforesaid;which notice shall contain the sub-stance of the Order, but need not be in the exact language thereof;(e)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board within a period of ten (10)days after the entry of this Order what steps have been taken tocomply with said Order.XIVThe Respondent hereby consents to the entry by an appropriateUnited States Circuit Court of Appeals, upon application by theBoard, of a decree enforcing an Order of the Board as herein setforth in Article XIII, above, and hereby waives further notice ofthe application for such decree.The Unitedand the Progressiveexpressly waive any right or privilege to contest the entry of thisdecree by an appropriate Circuit Court of Appeals and herebywaive further notice of application for entry thereof.XVWherever the facts,spelling of names, titles or other materialand documents in the record of these proceedings shall appear in-consistent with the names,titles or other material set out andmade part of this stipulation,the spelling of names,titles andother material in this stipulation shall be considered correct. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDXVI.This stipulation shall be subject in all respects to the approvalof the Board and shall become effective immediately upon ap-proval by the Board. If this stipulation is not approved bythe Board, it shall be of no force and effect and shall not be usedas evidence against the parties hereto in any subsequent proceedingherein.XVIIThe entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which varies, alters, or adds to said stipulationin any respect.On November 10, 1939, the Board issued its order approving theabove stipulation and transferring the proceeding to the Board forthe purpose of entry of a decision and order by the Board..Upon the basis of the above stipulation and the entire record. inthe case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 3The respondent, an Illinois corporation with its principal officeand place of business in or near Madisonville, Hopkins County, Ken-tucky, is engaged at a place of business called the Hopkins CountyMine in Madisonville, Hopkins County, Kentucky, in the mining,sale, and distribution of coal.During the fiscal years, 1936 and 1937, and the period fromJanuary 1, 1938, to November 1, 1938, the respondent produced77,980, 36,000 and approximately 24,000 tons of coal, respectively, atitsHopkins County Mine. In the course of its business, the respond-ent has continuously caused a substantial quantity of coal, consistingof more than 50 per cent of the products mined, sold, and distributedby it, to be supplied, delivered and transported in interstate commercefrom its Hopkins County Mine in the State of Kentucky. Therespondent agreed that it is engaged in interstate commerce withinthe meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.3 The facts set forth In this section are based upon allegations in the complaint admittedby the respondent. NEWCOAL CORPORATIONII.THE ORGANIZATIONS INVOLVED625UnitedMineWorkers of America, District #23, affiliated with theCongress of Industrial Organizations; the Progressive Mine Work-ers ofAmerica, District #5, affiliated with the American Federationof Labor; and Independent Miners Union, are labor organizationsas definedin Section 2 (5) of the Act.III.THEQUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find that theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent, and thatthe respondent refuses to recognize either the United or the Pro-gressive as the exclusive representative of all the employees in saidunit until and unless the Board has made a certification pursuant toSection 9 (c) of the Act, and that therefore a question has arisenconcerning representation of the employees of the respondent.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has it close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allpersons employed in the mining operations of the respondent asproduction employees, excluding superintendents, mine foremen, sec-tion foremen, room bosses, face bosses, top bosses, entry bosses, elec-tricians in a supervisory capacity, all other supervisory, employees,and "guards" or "watchmen," constitute a unit appropriate for thepurposes of collective bargaining, and that such unit will insure tothe said employees the full benefit of their right to self-organizationand collective bargaining and will otherwise effectuate the policies ofthe Act.VI.THEDETERMINATIONOF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolved 626DECISIONSOF NATIONALLABOR RELATIONS BOARDby the holding of an election by secret ballot. In accordance withthe terms of the stipulation,we find that the employees eligible tovote in the election shall be all employees in the appropriate unit onthe pay roll of the respondent one week preceding the issuance of ourDirection of Election,including the employees ordered reinstatedas a result of the Board's order,infra.Upon the basis of the above findings of fact and the stipulation,and upon the entire record in the case,theBoard makes thefollowing :CONCLUSIONS OF LAW1.United Mine Workers of America, District #23, affiliated withtheCongress of Industrial Organizations, and Progressive MineWorkers of America, District #5, affiliated with the American Fed-eration of Labor, are labor organizations within the meaning ofSection 2 (5) of the Act.2.A question affecting commerce has arisen concerning the rep-resentation of employees of Newcoal Corporation, Madisonville, Hop-kins County, Kentucky, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.3.All persons employed in the mining operations of the respond-ent as production employees, excluding superintendents, mine fore-men, section foremen, room bosses, face bosses, top bosses, entrybosses, electricians in a supervisory capacity, all other supervisoryemployees, and "guards" or "watchmen," constitute a unit appro-priate for collective bargaining, within the meaning of Section 9 (b)of the Act.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Newcoal Corporation, Madisonville, Kentucky, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Re-lations Act;(b)Discouraging membership in United Mine Workers of Amer-ica,District #23, affiliated with the Congress of Industrial Organiza- NEWCOAL CORPORATION627membership in Progressive Mine Workers of America, District #5,affiliated with the American Federation of Labor, or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire and tenure of employment or any term or condition oftheir employment;(c)Dominating or interfering with the administration of the In-dependent Miners Union or dominating or interfering with the for-mation or administration of any other labor organization of its em-ployees, or contributing support to any such labor organization;(d)Recognizing the Independent Miners Union as the representa-tive of any of its employees for the purposes of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer the following named employees immediate and full re-instatement to the positions formerly held by them, or to positions ofsubstantially equivalent employment without prejudice to any rightsor privileges previously enjoyed by them:1.Herschel Elms.2.Alex Porter.3.Allie Randolph.(b)Make whole the employees listed below by payment to themof the sums set opposite their names for wages lost in consequence oftheir discharges by the respondent :1.HerschelElins---------------------------------------- $100.002.Alex Porter------------------------------------------ $100.003.AllieRandolph--------------------------------------- $100.00(c)Withdraw and continue to withhold all recognition of the In-dependent Miners Union as a representative of any of its employeesfor the purposes of collective bargaining with the respondent in re-spect to rates of pay, wages, hours of employment, and other terms orconditions of employment, and completely disestablish the Independ-ent,Miners Union as such representative;(d) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) consecu-tive days or for the period until the Board issues its certification inCase No. R-1609, whichever period proves to be of shortest duration,stating, (1) that the respondent will cease and desist as aforesaid,(2) and that the respondent will take the affirmative action as afore-said; which notice shall contain the substance of the Order, but neednot be in the exact language thereof; 628DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for the Eleventh Region of theNational Labor Relations Board within a period of ten (10) daysafter the entry of this Order what steps have been taken to complywith said Order.AND IT IS FURTHERORDEREDthat the complaint in so far as it per-tains to the case of Ben Marks be and hereby is dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board. Rules, and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Newcoal Corporation, Madisonville, Kentucky, an elec-tion by secret ballot shall be conducted within thirty (30) daysfrom the date of this Direction under the direction and supervisionof the Regional Director for the Eleventh Region, acting in this mat-ter- as agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among all per-sons employed in the mining operations of the Newcoal Corporation,Madisonville, Kentucky, as production employees on the pay roll ofthe respondent one week preceding the issuance of this Direction ofElection, including the employees ordered reinstated as a result of theBoard's order but excluding superintendents, mine foremen, sectionforemen, room bosses, face bosses, top bosses, entry bosses, electriciansina supervisory capacity, all other supervisory employees, and"guards" or "watchmen," to determine whether they desire to berepresented, byUnitedMineWorkers of America, District #23,affiliated with the Congress of Industrial Organizations, or Progres-siveMine Workers of America, District #5, affiliated with the Amer-ican Federation of Labor, for the.purposes of collective bargaining,or by neither.